DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150087161 by Sato et al. taken collectively with EP 3051001 A2, hereinafter EP 001. 
Claim 1:  Sato discloses a method that includes placing a substrate into a processing chamber (see e.g. 0033, Figure 10 and accompanying text); and forming an oxide layer on a surface of a metal layer disposed on the substrate (0031-0042), the forming an oxide layer comprising: flowing an oxygen-free precursor into the processing chamber (0034),; flowing an oxygen-containing gas into the processing chamber(0043), the oxygen-containing gas being excited by the plasma to form oxygen species (0043); and bonding the oxygen-free species to the oxygen species (0042-0052).
Sato fails to disclose the oxygen-free precursor being excited by a plasma to form oxygen-free species as claimed.  However, EP 001, also discloses silicon oxide deposition using energy and applying the plasma energy to the silicon/silane precursor (0026, 0034, 0038) so as to induce reaction and formation of the film and therefore taking the references collectively it would have been obvious as predictable to have applied energy/plasma to the silane with a reasonable expectation of predictable results, that is inducing the formation of the silicon oxide film.
Claim 2:  Sato discloses inert gas (0044).
	Claims 4-5:  Sato discloses silane (0047).
	Claim 6:  Sato disclose oxygen gas plasma (0043).
	Claim 7:  Sato discloses tungsten (0007, 0033).
	Claim 8:  Sato discloses silicon oxide (0041).
	Claim 9:  Sato discloses comprising: placing a substrate into a processing chamber; and forming an oxide layer on a surface of a metal layer disposed on the substrate (see e.g. 0033, Figure 10 and accompanying text), the forming an oxide layer comprising: forming a monolayer of oxygen-free material on the metal layer()0034-0040); then forming oxygen species in the processing chamber (0043, 0059); and then bonding the oxygen-free species to the oxygen species (0059).
 	Claim 10:  Sato discloses silicon oxide (0041).
Claim 11:  Sato discloses tungsten (0007, 0033).
	Claim 12:  Sato with EP 001 fails to disclose amorphous silicon; however, a review of the applicant’s specification illustrates that the deposition of amorphous silicon is a result of the plasma silane cycle and therefore because such is made obvious for the reasons set forth above, the examiner maintains that the silane deposition will necessarily result in a film comprising a monolayer for amorphous silicon as claimed unless the applicant is using other process steps or requirements that are not disclosed or claimed as required to achieve amorphous silicon.
Claim 13:  Sato discloses oxygen radicals (0043, 0059).

Claims 2-3 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. with EP 001 taken with US Patent Application Publication 20040142557 by Levy et al.
Sato with EP 001 discloses all that is taught above and Sato discloses the tungsten oxide layer may be omitted but fails to explicitly disclose removing the native oxide layer.  However, Levy discloses pretreating the tungsten layer with an argon and hydrogen mixture to remove the native oxide layer prior to further deposition (0095) and therefore taking the references collectively modification of Sato with EP 001 to remove the native oxide using the argon and hydrogen treatment as suggested by Levy would have been obvious as predictable because Sato discloses a process that does not include the tungsten oxide layer prior to further deposition and Levy discloses that prior to further deposition on tungsten the native oxide can be removed by argon and hydrogen mixture.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claims 17-20:  These claims are made obvious by Sato and EP 001 as specifically noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718